TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00531-CR



                                 Derrick Kuykendall, Appellant

                                                  v.

                                     State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-13-300701, HONORABLE BERT RICHARDSON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant filed his notice of appeal on August 26, 2014, and the reporter’s record in

this appeal was due on October 8, 2014. On December 8, 2014, we received correspondence from

the court reporter, Kimberly Lee, requesting an additional thirty days in which to file the reporter’s

record. However, Lee failed to file the record by that date. Instead, on January 5, February 9, and

March 11, 2015, Lee requested additional extensions of time, each time explaining that she was

behind in preparing the record due to heavy work loads. Finally, on April 16, 2015, Lee requested

a fifth extension of time, stating that she “anticipate[s] being able to file [this case] within three

weeks.” To date, the reporter’s record has not been filed.
               We therefore order Lee to file the reporter’s record in this cause no later than May

15, 2015. See Tex. R. App. P. 35.3(c), 37.3(a)(2). If the record is not filed by that date, Lee may be

required to show cause why she should not be held in contempt of court.

               It is ordered May 1, 2015.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish




                                                  2